Citation Nr: 1450655	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  09-01 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date earlier than July 12, 2012, for the award of special monthly pension based on the need for aid and attendance or by reason of being housebound.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to December 1973.   
This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The issue has been recharacterized to comport with the evidence of record.

The issue of entitlement to a waiver of an overpayment has also been appealed; it will be addressed in a separate decision.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2014.  A transcript of the hearing is in the Veteran's file. 


FINDINGS OF FACT

1.  The earliest nonfinal claim for special monthly pension was received on January 31, 2006.

2.  The Veteran does not have a single nonservice-connected disability that is 100 percent disabling and additional disabilities independently rated as 60 percent disabling, nor is he substantially confined to his dwelling because of the severity of his symptoms.  

3.  It is factually ascertainable that the Veteran was in need of the regular aid and attendance of another as of February 26, 2010.  





CONCLUSION OF LAW

The criteria for an effective date of February 26, 2010, for the award of special monthly pension based on the need for aid and attendance, are met.  38 U.S.C.A.   §§ 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.158, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

During his March 2014 hearing, the Veteran waived any error in the content or timing of the notice provided to him; VA's duty to notify is considered satisfied.

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  His Social Security Administration disability determination, and the records considered in that determination, were obtained in October 2012.  VA examinations were conducted in January 2006, June 2007, February 2010, and July 2012; the record does not reflect that these examinations are inadequate for rating purposes.  Each examination describes the Veteran's symptoms and provides adequate evidence upon which to base a determination as to whether the Veteran requires the aid and attendance of another, or whether he is confined to his home as a result of his nonservice-connected disabilities.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Law and Regulations

The effective date for an award of special monthly pension based on the need for aid and attendance or by reason of being housebound is limited to the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R.  § 3.401.  The only exception applies when an award of pension or compensation based on an original or reopened claim is effective for a period prior to the date of receipt of the claim; which is not the case here. 

For pension purposes, a person shall be considered to be in need of regular aid and attendance if such person is (1) a patient in a nursing home or, (2) helpless or blind, or so nearly so helpless or blind as to need or require the regular aid and attendance of another person.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(b). 

A veteran will be considered in need of regular aid and attendance if he or she is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; is a patient in a nursing home because of mental or physical incapacity; or establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c). 

The following will be accorded consideration in determining the need for regular aid and attendance: the inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; an inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; an inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a).  

It is not required that all of the disabling conditions enumerated in 38 C.F.R.             § 3.352(a) exist.  The particular personal functions which the veteran is unable to perform must be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).

A veteran may be entitled to special monthly pension in the form of housebound benefits if he or she has a single permanent disability that is 100 percent disabling and additional disabilities independently rated as 60 percent or more disabling, or if he or she is "permanently housebound" by reason of disability.  See 38 C.F.R. § 3.351(d).  The requirement that the veteran be "permanently housebound" is met when the veteran is substantially confined to his or her dwelling and the immediate premises, and it is reasonably certain that the disabilities that result in his confinement will continue throughout his lifetime.  Id. 

Facts

On January 31, 2006, the Veteran filed a claim for special monthly pension based on the need for aid and attendance.  The claim was denied in an April 2006 rating decision.  The Veteran filed a timely notice of disagreement in June 2006.  A statement of the case (SOC) was issued in August 2006.  

The Veteran did not file a timely substantive appeal; however, in March 2007, less than one year after the issuance of the April 2006 rating decision, the Veteran submitted competent lay evidence as to the severity of the symptoms of his nonservice-connected disabilities and his need for the aid and attendance of another.  VA and non-VA medical records were submitted to support his assertion.  The receipt of this relevant evidence within the one-year appeal period following the April 2006 rating decision renders that decision nonfinal.  As a result, the current appeal has been pending since January 31, 2006, the date of the Veteran's claim for special monthly pension.  This is the earliest possible effective date.  38 C.F.R. § 3.156(b).  

The next step in the inquiry is to determine the date that entitlement to special monthly pension arose.  

A January 2006 VA examination noted the Veteran's complaints of pain and numbness in the lower extremities, which resulted in difficulty walking.  The physician noted that the Veteran was favoring one leg over the other during the examination, whereas the week before the Veteran had walked without any support or assistive device.  There were "no significant problems in [his] use of [his] upper extremities."  

The examiner noted good range of motion in both hips and normal tracking in the left leg.  The Veteran complained of pain with movements of the right knee even if movement of the leg occurred in places other than the knee.  The Veteran could support his own weight and walk with minimal support.  The physician found that there was a "non-organic" pattern of weakness.  In other words, the examiner concluded that the Veteran was exaggerating his symptoms in order to appear more disabled than he actually was.  

In March 2007, the Veteran stated that he could not bathe himself alone or conduct "ordinary self-care."  He had assistance with self-care in his home.  His symptoms included pain and neurological deficits in both upper extremities and both lower extremities.  However, during a June 2007 VA aid and attendance examination, the physician noted that the Veteran walked independently with a cane.  He had some difficulty with coordination, but was able to get onto the table independently.  He was able to feed himself.  He needed assistance getting in and out of a bathtub.  He had difficulty buttoning clothes, but demonstrated in the clinic that he could do so without assistance.  He was able to sit up independently.  He was not blind, and he was able to travel.  He stated that he left home for visits to the doctor, but he was unable to drive or walk through stores by himself.  The physician recommended that the Veteran follow up with neurology to determine whether improvement of his symptoms with treatment was possible.  

In November 2008, the Veteran was issued a motorized scooter by VA because of his difficulty walking long distances.  There was no indication that the Veteran was confined to his home or that he required the aid and assistance of another person.  

In April 2009, the Veteran had surgery on his foot.  At discharge, when asked who his primary caregiver was, the Veteran stated "self."  

A May 2009 statement, prepared by the Veteran and his caregiver, shows that he was paying a friend to come to his home for three hours a day, five days a week, to assist him with household chores.  The caregiver indicated that she did such tasks as dusting, sweeping, mopping, running errands, laundry, cleaning bathrooms, and light cooking during her three hours of service.  She also helped drive the Veteran to appointments with his physicians.  

In August 2009, the Veteran reported to a VA ophthalmologist that he had periods of blindness in his left eye.  However, visual acuity in the left eye was 20/80, and in the right eye 20/50.   The Veteran had minimal diabetic retinopathy, abnormalities of the arteries and veins of the left eye, refractive error, immature cataracts, and suspected glaucoma; however, there was no indication that any of these diseases resulted in blindness.  

The Veteran underwent another VA aid and attendance examination on February 26, 2010.  His primary complaint was chronic back pain.  Physical examination showed a stooped posture.  He was able to feed, dress himself, and shave.  He was limited in walking because of chronic low back pain.  He was unable to drive, do housework, or cook.  He did not leave the house except for appointments.  He used a cane for walking short distances and used a motorized scooter for longer distances.  The physician stated that the Veteran "needs aid and attendance due to chronic pain."  

The Veteran's records from the Social Security Administration reflect that he was unable to work, effective March 2006; however, there is no indication in the disability determination or the records used to support it that the Veteran was in need of the aid and attendance of another.  

The Veteran underwent an aid and attendance examination on July 12, 2012.  The examiner noted that the Veteran did not leave the house except for medical appointments and often stayed in bed, but found that the Veteran was not bedridden and that he was able to travel beyond his domicile.  The Veteran was able to transfer himself from his bed to his wheelchair and from his wheelchair to the toilet without assistance.  He used lumbar and cervical supports, a cane, a wheelchair and a motorized scooter for propulsion.  He was able to operate the wheelchair himself.  He had occasional imbalance during walking.  He was unable to dress himself or bathe without assistance.  He could walk without the assistance of another, but only in his home.  He was not blind, nor was his best corrected vision in each eye 5/200 or worse.  On some days, he would be unable to perform fine motor skills such as shaving and combing his hair.  He was unable to adjust zippers or buttons, nor could he place his own lumbar support.  He was also unable to put on his shoes without assistance.  He needed assistance in all aspects of housework such as cleaning, cooking, laundry, and shopping.  The examiner noted that without such assistance, the Veteran would require placement in a nursing home or an assisted living facility.

Analysis

The Veteran asserts that he is unable to leave his home unless he is attending a medical appointment; thus, a discussion of whether he is permanently housebound is necessary.

Although the Veteran states that he does not leave his house except to attend appointments with his physician, he has ample tools with which to venture out into the community if he so desires.  He has friends and caregivers who are able to drive him to appointments.  His VA physicians have provided him with a cane for walking short distances, and a motorized scooter for going longer distances.  It is unlikely that such assistive devices would have been provided to him if he were so disabled that he was substantially confined to his premises.  No VA examiner has found that the Veteran's symptoms are so severe that they substantially confine him to his dwelling.  Consequently, his symptoms do not meet the definition of "permanently housebound."   See 38 C.F.R. § 3.351(d).  

The earliest date upon which it is factually ascertainable that the Veteran was in need of the regular aid and attendance of another is February 26, 2010.  Prior to that date, the Veteran was able to ambulate without assistance and care for himself without need for the aid and attendance of another.  Although the Veteran asserted that he was unable to ambulate without assistance or engage in any meaningful activities of self-care, January 2006 and June 2007 VA examinations found that the Veteran was not accurately representing the severity of his symptoms.  In April 2009, the Veteran stated to private medical care providers that he did not have a primary caregiver other than himself.  Records from the Social Security Administration reflect that the Veteran was unable to engage in any sort of meaningful employment, but there is no indication that he required regular aid and attendance.  

Although the Veteran hired a friend to assist him for 3 hours a day, 5 days a week, the caregiver did not assist the Veteran with activities such as bathing, dressing, or attending to the wants of nature.  She did not work on weekends.  Her specified duties were akin to those of a professional housekeeper rather than a medical care provider.  However, eligibility for special monthly pension based on the need for aid and attendance requires that the Veteran require personal healthcare services by a licensed professional or by an individual who is supervised by a licensed professional, which is not the case here.  38 C.F.R. § 3.352(b)(2).  

VA ophthalmology notes do not indicate that the Veteran is blind or that his best corrected vision is 5/200 or worse in either eye.  

The Veteran's symptoms had clearly increased in severity when he was examined on February 26, 2010.  There was no indication that the Veteran was exaggerating his symptoms.  He was very limited in ambulating short distances, and long distances were now impossible without the aid of a motorized scooter.  He was now unable to engage in any housework or cooking without the assistance of another.  He rarely left his house, required a cane for walking short distances, and used a motorized scooter for longer distances.  The examiner stated specifically that the Veteran "needs aid and attendance due to chronic pain."  

Although the examination did not specifically note that the Veteran was unable to engage in such activities as bathing and dressing, his symptoms in February 2010 more closely approximate the severe symptoms noted on VA examination in July 2012, which unequivocally show a need for regular aid and assistance.  Resolving all doubt in the Veteran's favor, an effective date of February 26, 2010, for the award of special monthly pension based on the need for aid and attendance, is warranted.  


ORDER

An effective date of February 26, 2010 is granted for the award of special monthly pension based on the need for aid and attendance.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


